Citation Nr: 0926007	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected fragment wounds to 
the back of the head with retained metallic fragments and 
residual scars.

3. Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected 
fragment wounds to the back of the head with retained 
metallic fragments and residual scars.  


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for PTSD and assigned an initial rating of 30 percent, and a 
March 2006 rating decision, which denied service connection 
for a seizure disorder and a cervical spine injury.  
Subsequently, in a February 2007 rating decision, the RO 
increased the initial rating for PTSD to 50 percent.  The 
Veteran continues to appeal for the assignment of a higher 
initial evaluation for PTSD.

With respect to the PTSD issue, VA mental health treatment 
notes dated in April 2007 were associated with the record 
following the issuance of the February 2007 statement of the 
case (SOC).  Although this evidence is relevant to the issue 
on appeal, it reflects findings that are nearly identical to 
the findings contained in earlier mental health treatment 
records.  In this regard, this evidence is duplicative of the 
evidence already in the claims file.  See 38 C.F.R. 
§ 19.37(a) (If an SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. § 
19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.).  Therefore, it was not 
necessary for the RO to issue an SSOC in light of the 
additional evidence.  As such, the Board may consider the 
appeal.  

The Board observes that the Veteran was granted a total 
disability rating based on individual unemployability (TDIU) 
and an increased rating of 30 percent for service-connected 
headaches, effective June 2, 2008, in a May 2009 rating 
decision.  The record reflects that the Veteran initially 
filed claims for TDIU and service connection for headaches in 
September 2006.  A May 2007 rating decision denied TDIU and 
granted service connection for headaches, assigning a 10 
percent initial rating.  In June 2008, the RO received a 
statement from the Veteran regarding his appeal of the TDIU 
claim and the rating assigned for his headaches.  As this 
statement was received over a year after the May 2007 rating 
decision, the RO construed it as new claims for TDIU and 
increased rating for headaches.  Thereafter, the Veteran 
submitted additional statements, along with a copy of a 
notice of disagreement (NOD) dated May 29, 2007, contending 
that he did in fact initiate a timely appeal of the May 2007 
rating decision and that he should therefore be entitled to 
effective dates based on his original September 2006 claim 
filing date.  Subsequently, the RO granted the TDIU and an 
increased rating of 30 percent for headaches, but assigned 
effective dates based on the June 2008 filing date.  The 
Board notes that VA has determined that temporary special 
claims handling procedures are appropriate to relax certain 
administrative claim submission requirements for claimants 
who assert they submitted claims or evidence between April 
14, 2007 and October 14, 2008.  VA Fast Letter 08-41, 
November 14, 2008.  Under these relaxed requirements, the RO 
may recognize a claimant's assertion that a claim and/or 
supporting evidence had been previously submitted during the 
specified 18-month window and establish the effective date as 
though the submission had been received on the date asserted 
by the claimant.  Here, the Veteran contends that he filed 
his NOD in May 2007, within the 18-month window.  Based on 
the foregoing, the Board finds that the Veteran has 
sufficiently raised claims for an earlier effective date for 
the grant of TDIU and the assignment of a 30 percent rating 
for headaches.  These issues are REFERRED to the Agency of 
Original Jurisdiction (AOJ) for appropriate action consistent 
with the temporary special claims handling procedures set 
forth in VA Fast Letter 08-14.  

The issues of service connection for a seizure disorder and a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's PTSD has been manifested by the following:  
sleep impairment, nightmares, flashbacks, exaggerated startle 
response, hypervigilance, panic attacks, avoidance behavior, 
irritability, and anger.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence. The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim. He was also told that it was his 
responsibility to support the claim with appropriate 
evidence.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His service personnel 
records have also been associated with the record.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran an appropriate QTC psychiatric 
examination in August 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected PTSD since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran was afforded a QTC psychiatric examination in 
August 2005.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the current 
severity of the Veteran's service-connected PTSD.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file and medical records, acknowledged his receipt of 
the Purple Heart, and provided a detailed history of his 
combat experience in the military.  On examination, the 
Veteran was found to have orientation and speech within 
normal limits; abnormal affect and mood with depressed mood; 
appropriate appearance, hygiene, behavior and thought 
process; abnormal communication with hearing loss; normal 
abstract thinking; mild memory impairment; panic attacks four 
times a month; obsessional rituals (liking order); and 
passive thoughts of death occasionally.  Hallucinations, 
delusions and homicidal ideation were absent.  The Veteran 
has nightmares about war and death; flashbacks of being shot, 
sounds of weapons and war, and unexpected movements; and 
sleep impairment with initial insomnia.  He has exaggerated 
startle response to unexpected movement, loud noises, the 
sounds of cars backfiring, gun noises and fireworks.  He is 
hypervigilant, irritable, quick tempered, and has a lot of 
angry outbursts.  In terms of family and social 
relationships, the Veteran reported having good relationships 
with his significant other and with his children.  He is a 
loner, lives in the woods, and avoids people and large 
crowds.  He has a diminished interest in participating in 
significant activities.  Regarding occupational 
relationships, the Veteran worked at Tinker Air Force Base 
for 10 years following service, during which time he had a 
poor relationship with his supervisor and good relationships 
with his co-workers.  He had problems with seizures at this 
job.  The examiner assigned the Veteran a GAF score of 50.  
It was noted that the Veteran occasionally had some 
interference in performing activities of daily living, was 
unable to establish and maintain effective work and social 
relationships because of his symptoms, and appeared to pose 
no threat of persistent danger of injury to himself or 
others.  

VA mental health treatment records dated from July 2006 to 
April 2007 reflect symptoms of mild anxiety and dysmorphic 
mood with affect, depression, insomnia, nightmares with cold 
sweats, startle response, hypervigilance, avoidance behavior, 
and panic attacks.  The Veteran has denied having suicidal or 
homicidal ideations, perceptual distortions, delusional 
distortions, mania, hypomania, and any other phobic symptoms 
except avoidant behavior in the crowds.  He has been found to 
have good comprehension; clear and concise speech; intact 
cognition, insight and judgment; good long term memory; not 
so good short term memory; above average intelligence; 
logical flow of thought with no formal thought disorder; and 
he has been found to be alert and oriented times three.  The 
Veteran has also been noted as having fair dress and 
grooming, and being somewhat disheveled with a long untrimmed 
beard and hair down to shoulder level.  With respect to 
family and social relationships, the Veteran's first marriage 
lasted about seven years with no children.  He was single for 
fifteen years.  He recently lived with a female for two and 
half years until he kicked her out because of her substance 
abuse problems.  The Veteran now lives alone and interacts 
only with close friends.  In terms of employment history, he 
worked for the Air Force as a civilian from 1976 to 1985, 
then as a self-employed painter until he retired last year.  
During psychiatric evaluations in July 2006 and August 2006, 
the Veteran was assigned GAF scores of 60 on both occasions.  

Taking into account all of the relevant evidence of record, 
the criteria for a higher initial rating is not met.  The 
Veteran's symptomatology is not indicative of occupational 
and social impairment with deficiencies in most areas so as 
to warrant an initial rating in excess of 50 percent.  The 
medical evidence, as described above, establishes that the 
Veteran's PTSD is manifested by sleep impairment, nightmares, 
flashbacks, exaggerated startle response, hypervigilance, 
panic attacks, avoidance behavior, irritability, and anger.  
These symptoms, as well as the fact that he has difficulty in 
establishing and maintaining effective work and social 
relationships, are already accounted for in his current 50 
percent evaluation.  The evidence does not show that the 
Veteran exhibits symptoms that would warrant a 70 percent 
disability rating, such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  Nor does the evidence indicate that 
the Veteran exhibits his current symptoms with such frequency 
or severity so as to require a higher rating.  Although the 
Veteran was assigned a GAF score of 50 at his August 2005 
psychiatric examination, he was subsequently assigned 
significantly higher scores of 60.  The Board finds the 
Veteran's symptomatology to be reflective of moderate 
impairment, consistent with a GAF score in the range of 51 to 
60.  See DSM-IV at 47.  Considering the totality of the 
evidence, the findings indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 50 percent disability rating.  A higher 
initial rating of 70 percent or 100 percent is therefore not 
warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his PTSD.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., that he has poor relationships with other 
people.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his PTSD.

The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 50 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 50 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
See Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




REMAND

After a thorough review of the claims file, the Board finds 
that the issues of service connection for a seizure disorder 
and a cervical spine disability must be remanded for further 
RO consideration.

The RO last adjudicated these claims in a February 2007 
statement of the case (SOC).  Thereafter, the Veteran 
submitted additional, non-duplicative evidence, namely a May 
2008 private medical opinion addressing the etiology of his 
seizure disorder and cervical spine disability.  This 
evidence is relevant to the claims at hand.  

If an SOC is prepared before the receipt of further evidence, 
a SSOC must be issued to the veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 
19.37(a).  In this case, the newly obtained evidence was not 
duplicative of evidence already associated with the claims 
file and is relevant to the issue because it contains an 
opinion as to the etiology of the Veteran's claimed 
disabilities.  There are no regulatory provisions for waiving 
review of relevant evidence received at and by the RO prior 
to transfer of records to the Board.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of an SSOC.

The Board also finds that further medical examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran was afforded a VA examination in August 
2005 to assess whether his seizure disorder and cervical 
spine disability were secondary to his service-connected 
fragment wounds to the back of the head with retained 
metallic fragments and residual scars.  Thereafter, in a 
September 2006 notice of disagreement (NOD), the Veteran 
argued that when the Viet Cong attacked his boat, he was 
thrown around by the explosion; as a result of the powerful 
blast, he sustained not only the shrapnel wounds to his head, 
but also a whiplash injury and blunt trauma injury.  The 
Board observes that the August 2005 examination report does 
not address whether the Veteran's seizure disorder and 
cervical spine disability are directed related to service, 
specifically trauma from the explosion during combat.  
Additionally, in an addendum to the examination report, the 
examiner stated that the etiology of the Veteran's seizure 
disorder was unknown based on the evidence given and that it 
would be necessary for the Veteran to be seen by a 
neurologist or have an MRI of the head and an EEG.  The 
record does not reflect that the Veteran has been evaluated 
in accordance with the examiner's recommendation.  On remand, 
the Agency of Original Jurisdiction (AOJ) should schedule the 
Veteran for a new examination to have him properly evaluated 
for his seizure disorder and cervical spine disability.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
Veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should take the opportunity to correct this 
defect in the VCAA notice previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should schedule the Veteran 
for an appropriate neurological 
examination to assess the current nature 
and etiology of his seizure disorder and 
cervical spine disorder.  The entire 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  After reviewing 
the file, the examiner should render an 
opinion as to: (a) whether the Veteran's 
seizure disorder is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, to include any trauma-related 
injuries sustained during combat, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability); (b) whether it is at least 
as likely as not that the Veteran's 
seizure disorder was caused or aggravated 
by his service-connected fragment wounds 
to the back of the head with retained 
metallic fragments and residual scars; 
and (c) whether the Veteran's cervical 
spine disability is at least as likely as 
not a result of active military service, 
to include any trauma-related injuries 
sustained during combat.  A complete 
rationale should be provided for any 
opinion given.

3. Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a seizure disorder and a 
cervical spine disability.  All new 
evidence received since the issuance of 
the February 2007 SOC should be 
considered.  If the benefits sought on 
appeal are not granted, the Veteran 
should be furnished an SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


